 ZATKO METAL PRODUCTS COZatko Metal Products Co.andInternational Union,UnitedAutomobile,Aerospace and AgriculturalImplement Workers of America,Region 2. Case8-CA-48011September27, 1968DECISION AND ORDEROn May 9, 1968, Trial Examiner Thomas A. Ricciissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint, andrecommending that the complaint be dismissed, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the ChargingParty filed exceptions and supporting briefs to theTrialExaminer's Decision. The Respondent filed abrief in support of the Decision.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case,including the exceptions and briefs, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.1A relatedrepresentation proceeding,Case 8-RC-6698, wasconsolidated with the instant case for purposes of hearing.Followingissuance of the Trial Examiner'sDecision,the ChargingParty filed withthe RegionalDirectorexceptionsto the TrialExaminer's recommenda-tion that the challenges to the 19 ballots be sustainedOn August 27,1968,theChargingPartywithdrewitsexceptionsThereafter, onAugust 28,1968, the Regional Director(by virtueof an Agreement forConsent Election which leaves to him the final determination ofpostelectionmatters) issued a Supplemental Decision, Order, andCertificationof Electionadopting the recommendationof the TrialExaminerinCase 8-RC-6698 Therepresentation case was notformallyseveredfrom the instantcase.We hereby sever Case8-RC-6698 fromthe instant proceeding.Accordingly,we review hereonly thosematters raised by the complaintin Case 8-CA-4801, andare hereby,in effect,adopting,pro forma,the Trial Examiner's findingthat the laid-off employeeshad no reasonable expectancyof employ-ment at the time of the election.TRIAL EXAMINER'S DECISION AND RECOMMENDATIONON CHALLENGES AND OBJECTIONSSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner These cases, involvingchallenges and objections to the results of an election, and unfairlabor practice charges, were heard before the duly designatedTrialExaminer on February 19 and March 12, 1968, at173 NLRB No. 627Cleveland, Ohio The complaint (Case 8-CA-4801), againstZatko Metal Products Co , herein called the Respondent or theCompany, was issued on December 21, 1967, on charges filedon October 24, 1967. The election, which gave rise to thechallenges and objections, was held on April 25, 1967. Asubstantial part of the record here consists of testimony andexhibits received by a Board Hearing Officer as a supplementalaspect of the representation proceeding (Case 8-RC-6698), inthe course of a hearing on challenges and objections held on 9hearing days spanning the period July 25 to December 11,1967. After the hearing before the Hearing Officer had beenclosed, all parties stipulated that the entire supplementalproceeding be transferred to, and considered by the TrialExaminer designated for the complaint case, the RegionalDirector consolidated the two cases, representation and unfairlabor practice, for single hearing and decision, and the partiessubmitted, as evidence now, the testimony and exhibitsreceived in the representation case 1The issue raised by the complaint is whether the Respond-ent unlawfully discharged 19 employees in violation of Section8(a)(3) of the Act These are the same 19 employees who castchallenged ballots in the election, and the validity of thesechallenges is an issue presented in the representation case.Briefs were filed by the General Counsel and the Respondent.Upon the entire record, and from my observation of thewitnesses who appeared before me as Trial Examiner, I makethe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTZatko Metal Products Co , an Ohio corporation, has itsprincipal office and place of business in Cleveland, Ohio, whereitisengaged in the manufacture and sale of automobilepulleys. In the course of its business operations the Respond-ent annually ships goods and products valued in excess of$50,000 from its Ohio place of business directly to pointslocated outside that State I find that the Respondent isengaged in commerce within the meaning of the Act and thatitwill effectuate the policies of the Act to exercise jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America. Region 2, AFL-CIO, herein called the Union,is a labor organizationwithin themeaning of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICES ANDTHE VALIDITY OF THE CHALLENGESThe Case in PerspectiveThe two questions presented here for decision-(1) thevalidity of the 19 challenges and (2) the legality of the alleged1At the close of thehearing before the Trial Examiner, the partiesfiled a stipulationof fact withrespect to a number of statements madeby variouscounsel on the record in the supplemental representationproceeding. The stipulation,marked JointExhibit 3,is hereby receivedin evidence and made partof the record. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge of these same employees-are so intimately inter-woven that it is not possible separately to report either thefacts concerning each issue or the merits of the two disputes.The consolidated case as a whole can only be understood uponan integrated set of facts, with the conflicting contentionsalways touching upon virtually all aspects of a developingsituation covering an 8-month period.= Apart from minor conflicts in testimony relating to only afew employees' assertions that they sought reemployment,there is virtually no disagreement as to what happened andwhen. The real burden of the prosecution side is that, despiteobjective appearances, the employer was driven by an evilintentThe first act which, according to the General Counsel,set the stage for the eventual commission of a gross unfairlabor practice, came at the April 25 election, when theCompany challenged the ballots of 19 employees, all of whomhad been laid off a month earlier, on the ground they did nothave a reasonable expectancy of recall to work, and weretherefore ineligible to vote. Indeed the complaint literallyalleges that the Respondent that day "terminated the employ-ment" of each of these persons. These 19, individually namedin the complaint, were among 24 production employees laidoff on March 31. On that day the complement of productionemployees, the group involved in the Union's organizationalcampaign and which voted a month later, went from about125 to 100 There is no contention the reduction in force wasbased on any considerations other than economic factors. Noristhere any claim that in selecting the particular 24 to bereleased, theRespondent went out of its way to choosellmoneers 2The total complement continued to decline through thespring, and in June the Company had need for more workmen.It recalled six of the laid off employees, each of whom hadcast challenged ballots. Ten had to be called on the telephonebefore the six were found, the remaining four had otheremployment and refused to return. The six worked for shortperiods, from 1 to 3 or 4 weeks, and were then again laid off.And again there is no assertion the release was not becausework fell off, or that the separations were inspired byantiunion animus.The hearing on the challenges started on July 25 andcontinued intermittently until September 20,when it wasclosedThat evidence all pertains to the question whether onApril 25 the 19 employees in question, in laid off status, had areasonable expectancy of recall. By that time, in consequenceof further separations for one reason or another, the numberof production employees had declined to 83. In early OctobertheCompany again had need for more workmen, and,resorting to newspaper advertisements, hired 25 personsthrough October and early November With this, the Unionmoved to reopen the record before the Hearing Officer.2 From the transcriptTRIAL EXAMINEROn the 31st, 24 people were senthome Is it the contention of the General Counsel that the reasonwhy they were sent home is because of the Union activities and noteconomic explanations as the Respondent contends9MR. FALCONE No, your honor There is no such contentionTRIAL EXAMINER Is it a contention of the General Counselthat,having met the necessity of sending 24 people home on thatday, the Respondent deliberately selected from among its employeesthese 24 in order to get rid of the Union people9The hearing was reopened, and on November 30 andDecember 11 further testimony was taken. This served tocontinue the picture of the October hirings. The Company didnot recall any of the 24 employees it had laid off the previousMarch. Ten days after the hearing on challenges had beenclosed a second time, the complaint in Case 8-CA-4801 wasissued. Finally, at the hearing before the Trial Examiner, inMarch, it was shown that in January of 1968, the Respondentinvited 21 of the original 24 laid off employees, and that only11 accepted and came back to work.In addition to the exact allegation that the Respondent"terminated" the employment of the 19 challenged voters onApril 25, the complaint sets out two further charges. These are(1) that the Company refused to "recall or reinstate" all 19 ofthem since April 25, and (2) that it "refused to reemploy"them after April 25, and "more particularly since on or aboutSeptember 1, 1967." In the light of the clear facts, thereasoning advanced in support of all three of these allegationsappears to be circuitousThere is no persuasive evidence that there was anywork-between March 31 and the month of October-that anyof the 24 laid off employees could have performed but whichwas denied them There was short work for six in June andJuly, and they were called to do it. It follows there was no"discrimination in regard to hire or term of employment" [seeSection 8(a)(3) of the Act] before the month of October. InOctober the Respondent hired 25 workmen, but did notbother to communicate with the old March employees toinquire whether they wished to return. If it was obligated tocommunicate with them, and if the reason for not doing sowas to curb their union activities, or because 19 of them hadvoted in the April election, this was unlawful refusal to hire, ordiscrimination in employment violative of the statuteWhile it is true management was opposed to having a unionin the plant, and had even campaigned for "no" votes in April,there is no evidence of any improper conduct in its dealingswith the employees in this respect, no charge, much less proof,of coercive conduct violative of Section 8(a)(1). For thesubsidiary finding that the particular 19 persons listed in thecomplaint were the Respondent's employees in October, orthat the Company was duty bound to call them instead ofothers at that late date, the predicate assertion must be thatwhen the larger group of 24 was separated in March each ofthem retained some sort of employee status. That status isdescribed,under the challenge aspect of the case, as a"reasonable expectancy of recall " Resting upon the affirma-tive assertion that the 24 had such areasonableexpectancy,the argument then becomes that the Respondent challenged 19inApril in order to be in a position 6 months later to ignorethem, all with malice aforethought. This is why it is chargedthe act of challenging was a form of discharge. Clearly,MR. FALCONE: No Sir Thatis not our contention.This statement of position by the GeneralCounsel, made on therecord,issetout here because again and again throughout hispost-hearing briefthe contentionisrepeatedthat the reason why theRespondentchallenged the laid offemployees,and the reason why itignored theminOctober,isbecauseitknew they were prounion, andtherefore believed theirvotes wouldswing the election infavor of theUnionThesefactual assertions are pure argument,and have noevidentary basis on the record. ZATKO METAL PRODUCTS CO.29therefore, before the failure to recall people towards the endof the year can be faulted, there must be agreement that thosepersons ought not have been challenged at the election, thatthey were simply waiting to return to their jobs.The difficulty with this position is that the claimed originaleligibility of the 19 employees, in turn, is said to be provedlargelyby the fact the Company increased its employeecomplement in October. No one was hired in the interval,instead the complement dwindled, and even after the nowcriticized hinngs, total employment stood at 104 in November,just about the same number of jobs left after the Marchlayoffs.Had there been no hiring after the hearing onobjections was completed on September 20, it would havebeen practically impossible to hold that the laid off group of24, only 6 of whom had done any work in the intervening 6months-and very little at that-had ever enjoyed a reasonableexpectancy of further employment. And it was for the verypurpose of relying upon the October hirings to attack thevalidity of the original challenges that the hearing on chal-lenges was reopened and further testimony taken on November30 and December 11.In the ordinary case questions of eligibility are determinedat the time of, or before the balloting, and the probabilitiesthat any laid off employees will later be recalled are appraisedinthe light of their past experience with the particularemployer. In this case there is no evidence at all of laid offemployees ever having been returned to work. Withoutquestion, the major proof now said to show a bright outlook inMarch for these people is the fact employees were lured inOctober. But this is a form of circuitous reasoning. April is badbecause of October, October is bad because of April.The Case in Support of the ComplaintIf the slippery revolving theory of unlawful discriminationviolative of Section 8(a)(3) has any handle that can be gripped,itmust be the Respondent's decision late in September not tosearch out its old employees but to advertise for new onesinstead.At one point the General Counsel argues that therewas illegal discharge in April, and that a complete unfair laborpractice is proved by acts and words occurring that month,even if later events be ignored entirely. The contention isimmediately followed by a disclaimer of any request forbackpay reaching so far back. As the logic proceeds, the Aprilevents are then repetitiously merged into the October hiring ofstrangers, and the old story becomes illuminating proof ofhidden purpose 6 months later. In the end comes the flatcontention that even assuming all that happened at the springelection be ignored, it was simply unlawful for the Companyto hire anybody else in October. What this amounts to is astraight principle of law that any employer is obligated to hireitsold employees-no matter how or when they worked, andno matter the circumstances under which they left-beforetaking on new workmen. No case precedent in support wascited.In response to such reasoning I can only state the pertinentand undisputed facts, and consider them in the light of theGeneral Counsel's brief. The Union did not submit any writtenstatement of position Therefore, particularly with respect tothe challenges, its contentions must be gleaned from sugges-tions,most of them oblique, voiced throughout the longhearing on challenges.Alleged Violation of Section 8(a)(3)on April 25Having decided to lay off employees, on March 28, 1967,theRespondent posted the following notice on the plantbulletin boardsDue to a drastic reduction in our business and the generaldecline of the auto industry, it has become necessary for usto lay-off approximately 25 to 30 employees Thoseemployees who are to be laid off will be notified im-mediately.We will do everything possible to make thelayoff a short one and to avoid additional layoffs, but,unfortunately, all automotive projections are poor and weare not optimistic.Three days later, Friday, March 31, the 24 employees foundthe following notes in their pay envelopesDue to the severe cutback in automotive schedules, we areforced to lay you off until further notice.The Union's petition for an election was filed on March 14and on the 30th there was a hearing and conference in theLabor Board office. The parties that day agreed to hold aconsent election, and fixed the payroll period March 26 forvoting eligibility.With the Union entitled to a list ofemployees in advance of the election for purposes of homecommunication,Excelsior Underwear, Inc.,156 NLRB 1236,theRespondent submitted such a list on April 6, and on itappear all the employees who had been at work in March,including the 24 later laid off.During the month of April both the Union and theCompany distributed written literature to the employees in aneffort to influence their votes The Company mailed fourdocuments to each of the employees at their homes, two ofthese letters, dated April 5 and April 22, were also mailed tothe homes of the laid off employees. These particular letterscompared working conditions in this plant with those of otherplants owned by the same parent company (Purolator), and setout earning figures of the individual employees of thisCompany compared to the earnings at other Purolator plants.Charles Lowe and John Allar, international representativesof the UAW, and John Ober, its lawyer, testified that at theMarch 30 conference when the consent election was planned,Robert Duvin, attorney for the Company, spoke of theproposed layoffs; according to them the eligibility of whoevermight be released was conceded that day The evidence is notquite that clear. According to Lowe, Duvin said "there wouldbe no problem with the laid-off people voting " Quoting Allar-11.he [Duvin] said there would be no problem in this area."Similarly, from Ober's testimony " . . a question was specifi-cally asked of Mr. Duvin as to the effect of any layoffs on thevoter eligibility of the people named in the list submitted, andMrDuvin replied there would be no problem in thatconnection."Duvin denied there was any specific mention of the plan tolay off employees. According to him. "John Allar asked me ifallof the employees on the payroll on the eligibility datewhich we had determined to be March 26, 1967, would beeligible to vote in the election, and I immediately interpretedthat to be a question about the layoff people, and I answeredtheywould, unless there was a material change in theireligibility circumstances."HazelOrtiz testified that 2 weeks after March 31, inpreparation for seeking work elsewhere, she telephoned Zatkoto inquire if she would be recalled, and that Zatko replied 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD"definitely,we would be called back. He didn't knowwhen ...." Doris Barden returned for a corrected paycheckshortly after the layoff, and, as she related, Spirakus, then aforeman, told her "he hoped to have us back to work in a fewweeks." Edward Lipscomb also spoke to Foreman Spirakus"right after I got laid off," to ask when he might return. Hetestified Spirakus answered " . . he didn't have no idea whenthey would be calling back." Nancy Miller testified that in Mayshe called "one of the girls in the office," who told her shewould be called back "eventually." And finally, LucilleEdwards also testified that at the time of layoff in March herforeman said she would be off "maybe about 2 weeks." As shecontinued to relate, the witness' memory changed; now shequoted the foreman as having said "a few weeks," "he said it'sgoing to be as short as possible "Mr. Zatko, president of the Company, denied having toldthese employees, or any others, that the layoffs were to be forvery short periods, or that the employees were about to berecalled. Zatko said he told Ortiz on the telephone it did notlook good, and that she should "go look for another job." Toothers who inquired his answer was "they would be better offgoing to get other jobs and not looking for a call-back."Spirakus is no longer with the Company and did not testify,it is clear he had no idea in April when the employees wouldbe called back, for this is what he told Lipscomb, and all otherfacts of record lead to the conclusion he could not have hadany other well founded opinion. If he said to Doris Bardenthat he "hoped" to have her back soon, the phrase, from aproduction supervisor, can hardly offset the weight of thedocumentary evidence As to Ortiz' testimony, I credit Zatko'sversion of what he told her. After working 9 days in thetemporary June recall, Ortiz did not show up one day. She hadbeen paid I week vacation in cash, to be enjoyed afterclearance with the supervisor and the payroll clerk, Mrs PearlPenrod. Ortiz testified she had obtained Penrod's "Okay," andwent off for 2 weeks on vacation, she added that a week laterZatko telephoned to say she was laid off. Penrod was sureOrtiz did not check with her about the vacation, and Torok,her supervisor, said the same at the hearing. Their testimony iscorroborated by company records, regularly maintained toshow whose vacation is approved and when it is taken.Moreover, with the recall itself occasioned by an extremeproduction emergency, I doubt the Company would haveapproved Ortiz' departure so soon after her recall, especiallyfor 2 weeks instead of 1 I do not credit Ortiz on this record.At the April 25 election, 19 of the laid off employees werechallenged by the Company The record indicates one or twootherswho had been laid off voted without challenge,apparently there was an oversight, for the Company instructeditsobserver to challenge all the 24. As stated above, in lateJune there was need for workmen, and the Company called 10laid off employees before it could find six who were willing tocome These worked for just a few weeks, and were again laidoff. This is how matters stood, so far as the laid off employeeswere concerned, until the October hirings.It is argued that all this evidence shows the Respondentbelieved, before March 30, that the employees would be calledback, and soon, that they really retained employee status, inshort, that they did have a reasonable expectancy of return.When in fact the Company challenged the employees, it reviseditsposition, it had a change of heart toward them, and itspurpose must have been something other than a true considera-tion of their likelihood of coming back. From all of this, asstated in the General Counsel's brief-It is the contention of the General Counsel that on April25, 1967, the date of the election, Respondent convertedthe status of 19 of the laid-off employees from that ofbeing temporarily laid off with a reasonable expectancy ofrecall to that of a permanent layoff. It is further contendedthat this was done in order to provide Respondent with anopportunity to exclude from voting those laid off em-ployees it believed favorable to the Union.Alleged Violations of Section 8(a)(3)Starting in OctoberThe objective facts, apart from argument, upon which thiscomplaint allegation rests, are simple and undisputed. LesterZatko, the president, testified that he discussed with hissupervisors the need for additional employees late in Septem-ber, and that their reasons for choosing the course thenpursued was that the laid off group had not been in contactwith the Company for so many months, that "we surmised alot of them were working elsewhere," and that a number ofthem were not any good anyway. Advertisements were thenplaced in the newspapers and as applicants applied they werehiredTwenty-five production employees were put to work, ofwhom 8 were told they would be part-timers to be released atan unspecified date. The failure to attempt to recruit the oldgroup of 24 laid off in March was a conscious determination.It is the contention of General Counsel that Respondentviolated Section 8(a)(3) of the Act by failing to recall thelaid off employees when work became available becauseRespondent believed that to do so would result in adetermination that the challenged ballots should becounted, thus risking a chance that the Union would winthe election and/or because Respondent believed they hadjoined, favored, or assisted the Union.Irrespective of whether the Trial Examiner finds that theemployees were temporarily laid off with a reasonableexpectancy of recall in the foreseeable future as contendedin issue A above, and irrespective of whether the TrialExaminer finds that the Respondent violated Section8(a)(3) of the Act by converting the status of the laid offemployees on April 25, 1967, there can be no question thatRespondent violated Section 8(a)(3) of the Act by failingand refusing to recall the laid off employees when workbecame available.The contention here is not that the Respondent failed torecall these employees because it knew they were prounionand as a reprisal for their union activity, unless one wouldconstrue voting in an NLRB election as union activity. Thecontention is that Respondent failed to recall them in orderto avoid the risk that such a recall would weigh on theRegional Director's Decision respecting the eligibility of thelaidoff employees and/or because Respondent believedtheywere active union supporters and this was a goodopportunity to rid itself of a possible source of trouble.A confusing argument is more difficult to evaluate than acoherent, comprehensible one. It is at this point of the case ZATKO METAL PRODUCTS CO.31that the elusive unfair labor practice theory, articulatedtogether with factual assertions at variance with admitted factsand statements of position made elsewhere on the record, mustbe divined. In almost every paragraph in a 15-page brief, thethought-whatever it was meant to be-is spiced, and thereforeobscured, by constant repetition that the Company from firstto last discriminated against, and picked on these 19 peoplebecause they were unioneers.The DefenseThe ultimate argument in defense against the charge ofunlawful discrimination in employment is, of course, thatthere is not substantial evidence, on the record in its entirety,to prove the wrongdoing affirmatively. Because illegal intent issaid to have been revealed initially in the challenging, theRespondent offered evidence to prove that economic con-siderationswere such that the laid off employees had noreasonable expectancy of recall, and therefore its act ofchallenging was in good faith. It does not, by this affirmativeoffer, retreat from the defense that the burden of provingillegality rests always upon the General Counsel and has notbeen carried successfully in this case.This Company is almost exclusively a manufacturer andsupplier of parts for the three major automobile companies.Anticipating an increase in business, it hired four or fiveadditional employees in late December of 1966 and earlyJanuary. During the period January 1 through March, thereappeared in several authoritative specialized publications of theindustry, such as Automotive News, as well as in the WallStreet Journal, many articles drawing a bleak picture of theoutlook for automobile production in the coming months oryear.A great number of these were placed in evidence,unquestionably predicting a drastic reduction of automobileproduction in the ensuing year No purpose would be servedby detailing their contents here, for there is no contention theRespondent was obligated to ignore them, or that in reactingtothem as it did, by reducing its personnel, it actedunreasonably. It suffices to say that in total, the variouspublications did predict a sharp and continuing decline in thevolume of automobiles to be produced. As it developed, theforecastwas borne out by the progressive reduction in thenumber of employees on this Company's payroll in thefollowing months. It fell from the 100 who remained after theMarch layoffs to 83 on September 20. Whether the probabil-ities of recall be viewed retroactively-in terms of what onecould have predicted before the layoffs, or prospectively-looking at what happened after they left, it would have to besaid that their chances-on the day of the election-were verypoor.The more significant facts determinative of expectancy ofrecall in laid off employees must always, in fairness, be theirpast experiencewith the employer involved. And this isparticularly true here, where the Company is charged with anulteriormotive on the very day of the election Looking back,theseemployees could point to nothing justifying theirparticipation in the balloting. There had been no layoffs of anykind for 7 years, and no one could recall with precision whathad happened to any laid off employees before that old date.When laid off employees are in fact recalled later, it cannotbe denied that fact is some indication, albeit after the event,that some expectancy of recall may have existed initially. WiththeUnion relying heavily upon the recall of six employees inJune, the Respondent produced evidence intended to showthat what work there was for those six could not have beenanticipated, was of short duration, and in fact ended quicklyThe record amply proves these conclusionary assertions, and,in view of the General Counsel's concessions in this respect, nouseful purpose would be served by detailing the evidence here.A strike at the Goodrich Rubber Company, a supplier of partsto the Respondent, an eventuality necessarily unpredictable,occasioned the work, and the General Counsel agrees, in hisbrief, that this was "a production emergency."Thus, the mere fact of such employment in June is notpersuasive towards either view, it points neither to a reasonableexpectancy in April, nor to permanent separation The deviousreasoning that pervades the theory of complaint emerges withsingular clarity in the General Counsel's argument that thetemporary recall of these six employees proves both theRespondent's desire to disfranchise them and its intent todiscriminate against them in their employmentTo giveemployment negates discrimination or denial of work, to recallstrengthens the claim of reasonable expectancy But, as theGeneral Counsel would have it, the real reason for the Junehiring was to avoid the charge of discrimination This is a logicof presumptive guilt regardless of which way the facts turn Asto its effect upon the pending challenges, the General Counselblandly accuses company counsel of scheming a later defensethat postchallenge events are unrelated to their initial validityAnalysis and ConclusionsThe Alleged DischargesUnless it can be found that all 19 employees named in thecomplaint suffered illegal discrimination in violation of Section8(a)(3), the complaint must be dismissed in its entirety This isamass action allegation, there is no contention that theRespondent may have refused employment to one or several ofthe 19 persons in the complaint, but not as to others Indeed,if illegalmotivation in the Section 8(a)(3) sense is proved, itwould have to follow that the five persons laid off on March31whose names are not in the complaint, also sufferedprohibited discrimination. The absence of these five names,which should logically fit into the case, remains unexplained.The General Counsel placed Evelyn Gilchrist, one of the 19, onthe witness stand to say her second layoff in July was becauseshe had been told not to vote in the election, and that she wasordered to clean out her locker then and there. The complaintdoes not allege, nor is it claimed, this was antiunion animusdirected to Gilchrist individually, her testimony was offered toprove that all 24 laid off employees were subjected to onesweeping unfair labor practiceOther pertinent questions arise and remain equally un-answered Only seven, all challenged voters, of the group of 24,appeared at the hearing as witnesses, and there is no evidencerevealing the activities of any of the other 17 after March 31Did all of these, like the four who refused to return wheninvited back in June, take the Respondent's layoff noticeliterally-"automatic projections are poor and we are notoptimstic"-find jobs elsewhere and forget about this com-pany? The help wanted ads in October stated the Respondent'sname clearly enough. Total silence from all these people pointsstrongly to acceptance with finality-or at least a very lowprobability of recall, in the layoffs.The main thrust of the argument in favor of the complaint 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDisthatZatko, company president, changed his mind, firstthinking, in early April, that the 24 would be recalled, andthen, because of the election, saying they probably would notand challenging them It is said that Zatko's mental operationmust determine this case, and never mind the fact that 17 outof 24 employees never even tried to return, or that theemployee complement never-even after the October hiringwhen the total climbed to 104-returned to the level of March31, when it stood at 125 But if it is a matter of what peoplethought, is not the outlook of the employees themselves alsorelevant9Of the seven employees who appeared at the hearing, fivehad been recalled in June, as regulars, and even been paidvacation money. The complaint says that by questioning thevoting eligibilityof each of these 2 months earlier theRespondent proved its intent to fire them, to exclude themfrom the plant forever. One of these, Ortiz, even quit of herown accord in July. This patent inconsistency between factand argument is not explainedIfind the evidence insufficient to prove the unfair laborpractice alleged in the complaint The challenge procedure setout in the Board's Rules and Regulations recognizes the fact ofindustrial life that there will be instances when the eligibilityof voters is questionable. To hold that the Respondent in thiscase challenged for the purpose of defeating the Union, andwith a planned intent of later hiring others in place of the laidoff employees, virtually requires a preliminary finding that all19 voters were conclusively eligible that day and that theRespondent had no doubt on that score Conceivably therecould be a finding that the challenges were invalid, that theemployees did have a reasonable expectancy of recall, that theRespondent's decision to challenge was not based upon anhonest doubt as to eligibility, and the unfair labor practicecomplaint still be dismissedMalicious challenging, even wherefound, does not of itself necessarily demand a further findingof illegal discharge at a later date But to hold that on April 25the Company intended to, 'and in fact used the technique ofchallenging to dismiss its employees, while at the same timeruling that they were in fact ineligible, and that the Respond-ent therefore had a right to challenge them, is not rationallypossible 3 And therein lies the heart of this caseWhat the unfair labor practice allegation rests upon, solely,is the act of challenging. No collateral supporting evidence toprove the asserted, and necessary illegal ulterior motive wasoffered, indeed the entire theory of this first step aspect of thecase rests on what is said to be proof positive that theemployees were eligible to participate in the election. TheGeneral Counsel also concedes in his brief "Admittedly thereis little direct evidence bearing on the question of the motivesin the actions of Respondent in challenging the voters." But itisnow well established that where unlawful discrimination inemployment is charged "the improper motivation of theemployermust be established by independent evidence";indeed this is a case "where actual subjective intent isdeterminative," and of which the Supreme Court has said "theBoardmust find from evidence independent of the mereconduct involved that the conduct was primarily motivated byan antiunion animus"NL.R.B. v Brown,380 U S. 278Repeated statements in the General Counsel's brief to thecontrary, there is no record support for any thought that theRespondent knew, or had reason to suspect, which way thelaid off employees would vote It is conceded the selection ofthe 24 was a random choice unrelated to union activities orsentimentAll the record shows is that in March someemployees wore union buttons at work. And now, as theRespondent continues to urge the validity of the challenges, itcannot know what the ballots, if opened, would show. The101 valid votes cast could not have divided more evenly-51against and 50 in favor of the Union.As it now appears, after the exhaustive hearing on chal-lenges, these employees did not at the time have a reasonableexpectancy of recall and their ballots may not be counted.They had been laid off "until further notice," with nopromise, express or implied, of any fixed return date. It mighteven be said they were presumptively in an ineligible categoryThey had been told their chances of return were "poor " Theycould not look to any precedent of laid off employees havingever been recalled, and the business forecasts upon which theCompany could reasonably rely drew a dreary picture for thefuture, certainly with no timetable against which restaffingmight be plannedIn further support of its challenges the Respondent offeredevidence of improved production techniques which lessenedthe probabilities of recall for the laid off employees as a groupThere is extended and complex evidence showing that in late1966 and throughout the year 1967, but particularly duringthe early months, there was considerable change in its methodsof production, in the form of replacement of old machineswith new, more efficient apparatus, and improvement ofexistingmachinery by adoption of automated processes Thepurpose of all this evidence was also to offset what seemed tobe a running argument throughout the hearing on challengesthat the Company really had need for more employees afterthe layoff but purposely delayed recalling the 24 in question.Much of the testimony is difficult to comprehend and inconclusionary language. In any event, it stands uncontradictedand there is no reason for rejecting it In its entirety, it ispersuasiveFor the least, there is no basis for finding anycalculated plan to permit production to lag, or to keep theemployee complement below requirements The general con-tention of the Respondent based upon all this evidence seemstobe borne out by the clear fact that during August,September and October of 1967, with fewer employees thantheyearbefore, its total sales exceeded those for thecomparable period in 1966.There are no objective facts from which it might be arguedthat an increase in the employee complement, in the near orforeseeable future, could reasonably have been anticipated atthe time of the challenging.Counsel for the Respondentcorrectly argues that subsequent events, foreseeable or unfore-seeable, are not truly pertinent to any inquiry into anteriorexpectancy. But with the Union relying so heavily upon the3From the Government brief.Although an affirmative finding of this issue[reasonable expec-tancy of recall]standing alone, does not establish a violation,such a finding is a prerequisite.to a finding of conversion[from layoff to discharged status]4 Although no particularcaseprecedent in this area can bedeterminative here becauseno two sets of facts areever squarely on allfours, the eligibilitytest for employeesin laid offstatus has consistentlybeen phrased as- "Reasonable expectationof employmentin the nearfuture."The Marley Company,131 NLRB 866. ZATKO METAL PRODUCTS CO.June and October hirings, in fairness the overall picture ofemployment must also be stated. In the payroll week endingMarch 26, the eligibilitydate set inthe consent electionagreement,therewere 128 production employees Twenty-four were laid off and by April 25, election day, four othershad left, leaving a total complement of 100 The real questionupon which eligibility of the 24 turns is whether there wasthen a reasonable expectancy that in the near future thatnumber 100 would again rise to 124, or at least move asubstantialdistance inthat direction Expectancy of employ-ment as used here does not concern itself with the chances ofnormal, or even extraordinary attrition, which might decimatethe remaining group and fortuitously create openings that oldworkmen could fillGerber Plastics Co ,110 NLRB 269 ByJune 25 the employees were reduced to 86 The six temporaryhires of June and July came and went, and by mid-Septemberthe total had shrunk further to 83, at the end of the month itwas 80 In October and November 25 employees were hired,but some did not stay By November 30 the total number ofjobs stood at just about 100 It had changed very little by theclose of the hearing on the complaint in March.s If, in aninvestigation into the validity of challenges, later developmentshave any pertinence, this unfolding story diminishes, ratherthan augmentsthe expectancy of recall, and hurts, rather than,helps the unfair labor practiceallegationThere is much stress on the intent of the Respondent torecall the employees, and it is argued strongly that Mr Zatkodid intend to recall them when first he sent them home It isperhaps true that the employer's state of mind in suchcases isa factor to be considered in determining what expectancy ofrecall there may have been At the same time the bestintent inthe world could not justify a reasonable expectancy if the factsof available work, if the logical basis for prediction, if therealities of an economic situation are such that no amount ofhope or goodwill could offset them. The posted notice ofMarch 28 did say, among other things, that the Companywould do "everything possible to make the layoff a shortone." If anything is clear on this unduly long record, it is thatmajor changes in the ebb and flow of work into this plant aredetermined by economic forces far beyond the power of MrZatko personally to control Compare,Thermoid Co ,123NLRB 57And it is also possible he,as well as hislawyer, may havechanged their minds on what position to take about theeligibility of the group of 24. More likely, on March 30, beforethe employees had even been released, the Respondent had notdecided at all what its attitude would be a month later on thisquestion. Duvin, the lawyer, admitted he was asked at thepreelection conference, whether the employees to be laid offwould be eligible. He equivocated. According to the unionrepresentatives,he said "there would be no problem", as herecalled he said "they would,unless there was a materialchange intheir circumstances." Allar, for the Union, virtuallyadmitted thequestion was not answeredclearly and directly,for he also testified "From thatstatement, I took it that those5The partiesstipulated that in January of 1968, 11 of the old groupof 24 wereback at work,thattheywere invited to return by theRespondent,and that 10others ofthe original group were recalled butrefused theoffer. A fewwho returned in January came after they hadthemselves requestedwork thatmonth or during DecemberThe charge,was filed onOctober 24,and the complaint was issuedon December 21. Reinstatement of employees said to have beenunlawfully discharged,after issuance of the complaint,cannot fairly be33people that were going to be laid off would be eligible tovote ... "A week later, after the mass layoff, Duvin prepared theExcelsiorlist,as required, for the Regional Director. Thepayroll eligibility date was March 26, and he sent along thenames and addresses of all laid off employees, for they hadworked that day The Company then sent four letters to thehomes of the employees, explaining why they should voteagainst the Union Two of these went to the laid off employeesaswellItdoes not follow from all of this that perfecteligibility of the 24 was a sure thing in Duvin's mind before theelection. To omit the names of the 24 from theExcelsiorlisthe would have had to make a unilateral determination thatthey were ineligibleWith one of the eligibility dates March 26,it is doubtful the Regional Director would have deemed the listadequate to satisfy the now legal requirement The samereasoning must apply to the Respondent's attempt to assure"no" votes by the laid off employees Maybe as of that dateDuvin had not yet decided to challenge them But hisexplanation of the literature to these persons is no lesscredible It is equally possible that he did intend to challengebutwas taking no chances, and therefore directed hispropaganda campaign to them also, to guard against the eventthat any challenged ballots might later be opened.The most the conference colloquy, as well as the latedistribution of literature, can prove is that Duvin deceived theUnion as to his intention. If this was his purpose, lie succeededin deferring inquiry into eligibility to after the election Had hebeen unequivocal, the determination might have been made bythe Board in advance, and the election thereby deferred. In alllikelihood the Board, without the benefit of full investigation,would have permitted the laid off employees to vote subject tochallenge, and the challenge issue would be in the same posturetodayIn the total circumstances-no history of recall of laid offemployees, convincing evidence that the outlook for theindustry was bleak and that available indications prormsed noneed for increasing the production staff in the near orforeseeable future, the written advice to the employees thatchances of recall were poor, with no date for return arranged,plus the concession that the Respondent had no reason tobelieve these particular employees to be prounion, I deem thechange of position respecting their eligibility, even assumingthecompany representative did have a change of heartbetween March 30 and April 25, to be of little weight on thequestion of the validity of the challenges I conclude that the24 employees laid off on March 31 did not as of April 25, havea reasonable expectancy of recall in the foreseeable future, andwere therefore ineligible to vote. I shall recommend that the19 challenges to their ballots be sustained.On the record in its entirety I find no merit in thecontention that by the act of challenging them the Respondentdischarged all 19 employees There remains the allegation thateven if the Company did nothing wrong in April, it violatedthe statute when it did not recall the entire group of 24 indeemed an admission against interest by a respondent employerSimilarly,refusal by laid off employees to return on request so longafter their original separation, and after the validity of the challenges totheirballotshas been exhaustively litigated,bears no substantialrelationship to the question of the challenges.Ihave therefore ignoredthemonth of January 1968 in my consideration of both the unfairlabor practices alleged and the challenges. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober This is the alternative argument which the GeneralCounselmakes, but does not make. If everything thathappened before the fall of the year be blanked out of therecord, there would be no basis whatever for saying theRespondent was obligated to search out the old employees, orthat they held any kind of employee status The vast majorityhad lost all contact with the Company and there is no evidenceworthy of note that antiunion animus existed in the mind ofmanagement in October. It is for this reason that the veryassertion of independent 8(a)(3) violation at the end is alwaysintertwined with the earlier events. If there is any support forthis last contention, it must be the testimony of a fewchallenged employees that they asked for work after the Julylayoff of the temporary rehires, and were refused. I do notbelieve the evidence warrants a broadside conclusion that theRespondent then illegally discriminated against 19 persons, asprecisely alleged in the complaint.Edward Lipscomb testified that in the "first part ofSeptember," he went to the plant door one night and spoke toaforeman he only knew as "Slim," who told him "noemployee what got laid off was allowed to come to the jobunless they're called back " Lipscomb continued to say that hethen asked when would the laid off people be recalled, andthat Slim said "they'd be calling some back that followingMonday." No person called Slim testified, there were no jobsavailable at the beginning of September, no one was added tothe payroll until the following month, and the night foremanwas hardly the voice of the CompanyEvelyn Gilchrist is one of the six recalled in June She tooksick after a week and a half, and in July came to the plant withamedical statement that she must recuperate 2 more weeks,but was told there was no more work for her She asked to talktoMr. Zatko, and, according to her testimony, Penrod, thepayroll clerk, said to her "you was advised not to come outand vote " She waited and then asked Torok, the superinten-dent,when could she work He answered "I don't know,Evelyn. I'm advised to tell you to clear your locker out."Torok recalled this visit to the plant by Gilchrist, butaccording to him it was the employee who asked permission toremove her personal belongings from the premises Penrod'stestimony is that Gilchrist never spoke to her at the plant aftergoing to the hospital, but only telephoned to report her illnesstoMr. Zatko Penrod denied having said the woman had beentold not to vote I credit Penrod on this point It simply is nottrue anyone was told by management not to vote, Gilchristherself was urged by the Company to cast a negative ballot,and the evidence relating to the objections filed shows clearlythiswas the Respondent's approach to the election. If Toroktold her to empty her locker, it was another way of sayingrecall prospects were worse than before.Inez Garr, challenged and recalled, also became ill on July13. She testified she telephoned in on August 16 to talk aboutreturning, and that Torok said he would consult with MrZatko and call her back, but never did Garr also said that inthe next several months she spoke to Torok perhaps threetimes.She also said that in early October she saw theCompany's newspaper want ads and telephoned Penrod to askfor work According to her, Penrod answered she did not knowwhen work would be available " . . I told her that I had sawthe ad that came out in the paper and l just wondered if Iwould be able to get back to work, and she said she was sorry,that she couldn't help me, that when Mr Zatko was ready Iwould be called backIthought she might speak with MrZatko or Mr Torok and they could have her call me orsomething." Penrod, in defense, said Garr called her only onceand that was in December, when she transferred the call toZatko who had Garr return to work in January Torok testifiedGarr called only in July to say she was still in the hospital, andthat the only other time he spoke to her was when he calledher later to advise she had been laid off againIhave no reason for not believing Mrs Garr. However theoverall record of this proceeding may now show that herchances of being recalled soon were not good, the fact is shewas never told in so many words she was "discharged." Paid aregular vacation in the summer although she worked only afew weeks, it was not unreasonable for her to believe theCompany would be well disposed toward her if ever thereshould be more work And work there was in October. Sheneeded work and the Company's newspaper ads were intendedto produce exactly what she said she did, apply for a job.Penrod looks after the payroll, she must have known peoplewere being hired The inherent probabilities of the momentmake Garr's testimony more credible than that of Penrod inthis instance I also believe she spoke to Torok before October,Penrod said she never told Zatko of any calls by the laid offemployees seeking work, and Zatko agreed she never did Whydid she not pass on Garr's application to the boss, if it is trueshe did not9 Why did not some one in the plant call this lady,who had worked for 3 years, and while others were beinghired9 I can find nothing wrong with Torok not calling herback in August or September, for no one was being hired thenOn November 6, Maria Knezvic, who had also been laid off inMarch, was hired at the request of her husband, a toolroomemployeeThat fact does not suffice to destroy Garr'scredibility in my eyes.Lastly, there is the testimony of Lucille Edwards, alsorecalled in June. She said that through, and into the month ofSeptember, in order to satisfy the requirements for continuedenjoyment of unemployment benefits, she telephoned the girlin"personnel" to inquire when she would be recalled, and"she [the girl in personnel] said she had no idea " Edwardssaid that she once spoke also to Spirakus, the foreman, "afterJuly," only to be told "he didn't know exactly when we wouldbe called back "The Respondent was not obligated either to seek out thepeople laid off in March or to hire them at all in October. MrsGarr's testimony warrants a finding the Company simply didnot want her back then, and that this amounts to a refusal tohireThere is nothing to show its reason was because of herunion activity It may well be that the Company wanted toavoid strengthening the attack upon the challenges 6 monthsbefore. But to view the refusal to hire in this light is to fallback into the bootstrap argument that October was badbecause of April, and April was bad because of OctoberItwillnot do to say that because the Company did notrecall the 24, and because 19 of these were challenged, it musthave been motivated by a desire to punish them for havingvoted, to weed out individual unioneers, or to avoid collectivebargaining with the Union These are all unlawful purposes inany discrimination in employment, but any one of them mustbe proved by evidence over and above the fact of thediscriminationAmerican Ship Building Company v NL R B,380 U S 300 There simply is no such support or independentevidence in this case Nor is the lack of affirmative evidencenecessary to carry the burden of proof which falls upon thecomplaint, overcome by saying, with perhaps some truth, that ZATKO METAL PRODUCTS CO35theCompany was unfair in not recalling these people inOctober, or even stupid in preferring inexperienced to expe-rienced employeesThe question is one of illegality, notbusiness acumen.Many other arguments are made in support of the com-plaint, none of them, individually or collectively, sufficientLeastpersuasive is that based upon the fact Mr. Zatkoconsulted his lawyer at virtually every turn of events, from theinitialconference to arrange the consent election in Marchthrough the decision to advertise for help in OctoberRepeatedly the argument is made that the use of expert laborlaw advice helps prove ulterior or illegal purpose in what mightotherwise appear perfectly innocuous Justice is better servedif judgment rests upon facts, rather than unsupported in-nunendoIfind the evidence as a whole insufficient to support theunfair labor practice allegations, and shall therefore recom-mend dismissal of the complaint.The Objection to the ElectionThisRespondent, Zatko Metal Products Co., is whollyowned by the Purolator Company, which, to the extent shownon this record, also owns and operates four other plants innearby States All five of the plants produce parts for the autoindustry, and comparable jobs exist in more than one plantThe UAW is the contract collective-bargaining agent at theother four locations, and it started an organizational campaignhere on February 24, 1967 Between that date and the time ofelection on April 25 the Union held several employee meetingsand distributed a number of leaflets explaining the advantagesof representation by this Union The Company in turncounteracted by itself distributing antiunion literature, someof it in the form of personal letters to the employees' homes.Among the arguments made by the Union were varied andrepeated assertions that the employees at the other Purolatorplants, with this Union to speak for them, were enjoying betterconditions of employment, and in many respects the Unionmade specific comparisons. One of the job classifications atthis plant is punch press operator, the same classification existsatWayne, Michigan, and another plant of the four Purolatorlocations where the UAW bargains.The election was held Tuesday afternoon, April 25 On theprevious Sunday, at 3 p m , the Union held a last meeting-attended by perhaps 65 or 70 employees-at a restaurant Fouror five union representatives appeared to discuss, among otherthings, how conditions were better at the other plants. One oftheUAW agents was Philip Maggio, who services particularlytheWayne plant He had with him, and offered to show theemployees present, the Wayne plant UAW contractThe Respondent filed several objections to the results of theelection, of which the Regional Director overruled all but one.That last, on which a hearing was held, charges that the Unionmade material misrepresentations at the April 23 meeting,sufficient to require setting the election aside, in the event theUnion should prevail. As now clarified by the evidence, theobjection rests upon testimony by several employees that inthecourseof the hour-long meeting Maggio made thestatement that at the Wayne plant punch press operators earn$4 per hour, and that they are paid this even when they arenot actually working, as when their presses are idle for onereason or another. The Respondent claims this was a falsestatement and that it was too late then for it to look into thetruth of the statement and disabuse the employees of thewrongful impression created by the Union.All testimony respecting this objection was taken during thefirst2 days of hearing before the Hearing Officer, who heardthis as well as most of the testimony relating to the 19challenges. As that record was later received in evidence at theconsolidated hearing on challenges and complaint, I did notobserve most of these witnesses. On careful analysis of whatwas said, and of pertinent documents also received in evidence,Iam of the opinion that the objection is without merit andshould be overruledSix employee witnesses testified in support of the objec-tionAlbina Zgonc said that after telling how employees ofother plants earned more, Maggio said "out there they got paid$4 an hour for being a punch press operator " With a littleprodding by company counsel, Zgonc then added that Maggioalso said " . . they will pay you $4 an hour regardless of whatyou do. You could stand by your machine all day long andyou will still get paid $4 an hour " Joanne Zavrl also quotedMaggio concerning punch press operators, "He said that theymake $4 an hour." Again with some encouragement by leadingquestions*Q. Did he say anything else about the punch press?A. Well, there was quite a commotion when that wassaidEverybody started talking about going on a punchpress and somebody got up and asked some questionsabout, "Does that mean that that's when the presses aredown, or do you have to make a certain amount," and hesaid that that's settled, that $4 an hour is what they getregardless of-Q. Regardless of whether the press is operating orwhether it is shut down?A. Right.As she continued to testify, Zavrl added that Maggio saideven when they [the punch presses] are being set up or ifthey are run down or whatever it is, they are still getting their$4 an hour "Frances Arko said Maggio was reading from a book-"sortof like a Purolator handbook"-and "claimed that our wageswere much lower than any of the Purolator plants," and then"he brought up the part about the punch press operatorsmaking $4 an hour ...." She then added "The way Iunderstood it,he claimed that they would still be making$4 an hour if they just stood there next to their press "According to Anne Hopkins, another employee " ... theywere making $4 an hour and just like the other girl says, thatthey asked if, when the machine breaks down if they got thesame, and he said yes "Mary Svaboda was also a witness on this subject Her totaltestimony reveals extreme antagonism towards the UAW Inthe course of the meandering story, she stated "They said $4an hour for running a press and they also said anyone couldrun a press .. they stand around getting their $4 an hourdoing it ." In response to the question Q Did he say thatthey get the $4 even when the press is down? A That is right.The last employee witness was Joseph Horvat, a toolmaker.He too heard Maggio- "Well, he quoted that women made $4an hour . . running a punch press " Asked had Maggio usedthe word "incentive," he replied "no."Against the foregoing, Charles Lowe, UAW internationalrepresentative, said four UAW officials besides himself were atthe meeting. He testified Maggio spoke about wages and other 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking conditions at the Wayne plant, and read from thecontract in effect there and compared the two locationsAccording to Lowe, Maggio, in his talk about diverse employeebenefits throughout the Purolator plants "said the women attheWayne plant make as much as $4 an hour on incentive "John Allar, another UAW representative, also testified thatMaggio was reading from the Wayne plant contract, and hadoccasion to say "that in the Wayne, Michigan plant there werepunch press operators, including females, who made up to asmuch as $4 an hour while on incentive "Maggio said he was specifically invited to the meeting tospeak about conditions at the Wayne plant, where he isresponsible to look after the UAW's interest and to handle allgrievances.With the Wayne plant contract in his hands, hereviewed the many benefits detailed there, seniority, holidays,vacations, and such things. He said he read off the hourly rateslisted in the contract, although he did not know which of thejobs existing at Wayne were also precisely duplicated at Zatko.According to Maggio, in reading off the rates, he also toldthese employees what the rates were for incentive workers, andexplained that those base rates are guaranteed for time,regardless of how much work a person actually performs. Hetestified that at this point he also said there were employees,including women, who under the incentive system earned asmuch as $3 25 to $4 per hour When a women questioned himand doubted his word, he offered to take her to Wayne to seefor herself. Maggio denied having said employees on incentivecould earn $4 per hour whether the press operated or not.IcreditMaggio and find he did not say punch pressoperators at the Wayne plant earned $4 per hour regardless ofhow much work they do He is the man who handlesgrievances at the Wayne plant and therefore in a position toknow what incentive workers earn there. He had the contractinhis hand, it sets out exactly what the dollar rates are forhourly rated employees and what the guaranteed minimum, ordowntime, is for incentive workers He offered to show it toone man who questioned the toolmaker rate, as compared tothe comparable rate at Zatko. It is highly unlikely the visitinginternational representative, at the verymoment he wasinviting the confidence of the group, would tell them thepunch press operators had a guaranteed regular $4 hourly rateand risk showing them in writing that it simply was not so Thefact punch press operators at Wayne work on incentive appearsclearly in the contractA far more compelling reason for believing Maggio's versionof what he told the employees that day is the fact that histestimony conforms with the truth as shown by the Com-pany's own records. For months-the record does not showhow many, but surely for the months of April and May of1967-from Purolator's main office in Rahway, New Jersey, aform sheet goes to the Wayne plant detailing every instancewhen an incentive employee is paid in excess of $4 an hourMaggio testified, without contradiction, that there came a timewhen the Purolator Company asked the UAW at Wayne toagree to a wage cut because there were employees earning over$4 per hour, and, when Maggio wanted "to see some figures,"the Company gave him the very payroll records which werereceived in evidence to prove the point. For a single week inApril alone-the week ending April 23-there appear upwardsof 140 separate incentive operations for which employees werepaid-for work periods up to 8 hours-at a rate in excess of $4per hour, some of them over $5 per hour There are likerecords for two separate payroll weeks in the month of May.Maggio, again without contradiction, clearly explained theexhibitsThere was marked antagonism among the employees at thatmeeting, the division of sentiment was shown in the results ofthe balloting-51 to 50-as well as in the character of theemployee testimony generally. Clearly, some of the womencame expressly to disrupt the meeting and exaggerated in theirtestimonyZgonc had Maggio saying employees at Wayne arepaid $4 per hour even standing by their machines "all daylong " She also testified "I wanted to know what comparisontheyhadwith this plant that they were talking aboutcompared to us when we were working all year round and wenever had any strikes or layoffs, in comparison to the plantsthat he was talking about, how many layoffs they had upthere, but I did not get a satisfactory answer " She was notsurewho brought up the question of how much punch pressoperators earned "I wouldn't know who started it " Could sherecallwhat Maggio said "word for word?" "I wouldn't say itwas word for word but that is what the statement meant."Zavrl also was not sure who first mentioned the subject. Arkoquoted Maggio as saying the $4 was paid "even if the girls juststood around." Recalled later, she was confronted with herearlier affidavit dated May 16, which reads " . he [Maggio]said, `Some of the punch press operators at other Purolatorplantswere getting $4 per hour."' She then admitted thatMaggio had in fact qualified whatever his statement was withthe phrase "some of the punch press operators " Svaboda wassure Maggio did not speak of "some" operators earning $4, andthat he did say it was paid "even when the press is down." Shethen took off on a long harangue on the injuries the Union haddone her in the past There would be no purpose in repeating itin detail here, but it reveals beyond question a high-strungperson on the subject. She also admitted picking a quarrel withUAW Representative Allar at the meeting, and closed withadmitting she left the meeting "with two women of my way ofthinking." These were Joanne Zavrl and Frances ArkoThe meeting was very much confused, from the start, withpeople constantly raising their voices, quarreling, and again andagain being called to order. Zgonc. "They were all talking all atonce " Zavrl "This meeting was, everybody was talking somuch at the same time that you couldn't get anything acrossPeople were talking. I bet there were six different subjectsgoing on at six different times " Arko " . . he brought up thepart about the punch press operators making $4 an hour, andthat caused a big commotion and after that it was pretty hardto keep order and exactly hear who was saying what " Horvat"Everybody started to scream in the audience and up front "Testimony purporting to repeat the exact words of anyspeaker in such a bedlam could hardly be reliableThe fact of the matter is that Maggio told the employeessome punch press operators at Wayne were earning $4 per hourwhen on incentive. The Company records show that this intruth happens often, as always under incentive systems, therate does not hold over long periods It varies with the itemrated and produced, and may not hold for many hours orentire daysBut this is in the nature of any incentive paymethod. The Company brought out the fact many of theinstances shown on the exhibits involved men, and not women,and that many items on the exhibit covered assemblyemployees and not punch press operators But this is notsignificant, for Maggio spoke of both men and women, andsaid only some operators earned the higher amounts What isprobably equally true is that there were no incentive workers ZATKO METAL PRODUCTS CO.37who earned $160 for a continuous 40-hour period But thisfact, of which the Purolator labor relations director, Wenner,testified, does not serve to make Maggio a liar Wenner said theaverage earnings of the punch press operators were well below$4 per hour, and I have no reason to doubt him. But averagesnecessarily include the extremes, and therefore beg thequestion hereHe said average earnings at Wayne were $3 37per hour This is not proof there were not some who earnedover $4 at timesThere is an implication that the Union was not being honestin speaking so selectively of the higher occasional earnings attheother Purolator plantsThis is not a good basis forcomplaintThe electioneering on both sides stressed thecomparison of present benefits here to the situation at theother four locations Zatko admitted at the hearing that whilestressing in the company literature the lower benefits at certainother plants-with special details on yearly earnings, overtime,cash bonus, gifts, and layoffs-he deliberately said nothingabout the Wayne plant because the rates there were substan-tiallyhigher than in his own The lawyer, Duvin, testified forthe Company on several points Among other things he said helearned about wage rates at the other four plants and "Ialready knew, in preparation of the April 22 letter, that theWayne plant's gross earnings were substantially higher than theZatko plant's gross earnings, and that was why we omittedWayne from the statement ." I would not blame eitherparty for putting his best foot forward.On Monday, April 24, Mr Zatko held a series of finalmeetings with the employees in groups, starting at about noon.He spoke about 20 minutes to each of four gatherings, readinga statement and answering some questions, finishing before 2o'clock in order not to run afoul of the iule prohibitingin-plant meetings within 24 hours of the balloting He learnedduring the morning of what Maggio said the day before, at I 1a.m. according to him, earlier according to one or two of theemployees. He said he telephoned the lawyer to check on thestory, and Duvin testified he was unable to do so quicklybecause of the time element An argument is that because theCompany had no reasonable opportunity to investigate anddispel the erroneous impression created at so late a moment bythe Union, the election must be set aside. Now that it has beenfound there was no misrepresentation, the asserted ground forobjecting to the election falls in any event Had Maggio reallybeen wrong in his statement as to the employees, and were itnecessary to decide this question now, I would recommendoverruling the objection anyway Zatko already knew muchabout the earnings of employees at the other plants; this is onecompany-Purolator-owning all five of the plants He hadutilized the very special knowledge of wages elsewhere tofurther his own antiunion campaign, even comparing individualearningswith those of other locations in his letter to theseemployees I find most unconvincing the lawyer's testimonythat the Purolator Company did not care what happened tothe Zatko Company, on this matter of the Union's attempt toorganize the plant Compare,NL R.B. v Luxarre, Inc.,393F 2d 661 (C A.D C ), March 19, 1968.RECOMMENDED ORDERCase 8-RC-6698Irecommend that the challenges to the 19 ballots inquestion be sustained.Irecommend that the Respondent's objection to theelection be overruled.Case 8-CA-4801It is hereby recommended that the complaint against ZatkoMetal Products Co. be, and it hereby is, dismissed.